FILE COPY




                             IN THE SUPREME COURT OF TEXAS




NO. 15-0141

                                                      FILED IN COURT OF APPEALS
THE GOOD SHEPHERD
                                                        12th Court of Appeals District
 HOSPITAL, INC.                                                                  Gregg County,
 v.

 RONALD MASTEN AND                                                                12th District.
CHARLENE MASTEN
                                                 §
                                                             TYLER TEXAS
                                                       CATHY S. LUSK, C


                                                                                   June 26, 2015


         Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.

                                                                                 August 14, 2015

         Petitioner's motion for rehearing of petition for review, filed herein in the above
 numbered and styled case, having been duly considered, is ordered, and hereby is, denied.




                                      ••*•••*•••



         I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do            hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.

         It is further ordered that petitioner, THE GOOD SHEPHERD HOSPITAL, INC., pay all
 costs incurred on this petition.
         WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 14th day of August, 2015.



                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk